DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7, filed 11/01/2022, with respect to the rejection of claims 1-2, 5, and 8-9 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1-2, 5, and 8-9 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 7-10, filed 11/01/2022, with respect to the rejection of claims 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made.
Additionally, the Applicant has canceled claims 5 and 12. No new claims were added.
Claim Rejections - 35 USC § 103





The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.













Claims 1-4, 6-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koshima (WO 2018/110593 A1) (references herein made with respect to English machine translation attached), in view of Miyaake et al. (US 2015/0268574 A1), further in view of Tagami (US 6,200,720 B1), even further in view of Aoki et al. (US 2016/0282740 A1), and considered with the Complex Modulus ScienceDirect NPL.
Koshima teaches an electrophotographic toner binder containing a polymer (A) containing a monomer (a) and a monomer (x) other than the monomer (a) as an essential constituent monomer. The monomer (a) is a (meth)acrylate having a chain hydrocarbon group having 18 to 36 carbon atoms, the polymer (A) has an acid value of 40 or less, and the polymer (A) satisfies the following relational expression (1):

1.1 (cal / cm3)0.5 ≤ | SP (x) - SP (a) | ≤ 8.0 (cal / cm3)0.5

In the relational expression (1), SP(a) is the solubility parameter (SP value) of a structural unit derived from the monomer (a) constituting the polymer (A), and SP(x) is the SP value of a structural unit derived from the monomer (x) that is different from the monomer (a) constituting the polymer (A) ([0005]). When | SP (x) - SP (a) | is less than 1.1, the resin has a lower melting point, which Koshima considers to be a problem. When | SP (x) - SP (a) | is greater than 8.0, then the resin may be less copolymerizable, or the resin becomes non-uniform and is easily gelated ([0027]). The toner also contains a release agent that preferably has a flow softening point, such as polyolefin wax, a natural wax, synthetic ester waxes, and mixtures thereof ([0049]). 
	In view of storage stability of the toner, the monomer (a) is preferably a (meth)acrylate having a C18-C36 linear alkyl group, more preferably a (meth)acrylate having a C18-C34 linear alkyl group, and most preferably a (meth)acrylate having a C18-C30 linear alkyl group ([0008]). The monomer (x) preferably includes a monomer (b) having a nitrile group, such as acrylonitrile and methacrylonitrile, and a monomer (c) selected from the group consisting of vinylbenzene (styrene), methyl methacrylate, and methyl acrylate ([0009], [0011]). The monomer (x) may also include a monomer (d) which is different from the other monomers (a), (b), and (c) ([0009]). 
	In view of storage stability of the toner, Koshima teaches that the melting peak temperature Tm (K) of the polymer (A) as obtained by DSC measurement of the resin is preferably 313 to 373 K (about 40 to 100 ºC), more preferably 318 to 353 K (45 to 80 ºC), and most preferably 323 to 348 K (about 50 to 75 ºC) ([0028]). The DSC measurement is performed using a differential scanning calorimeter, where the temperature is increased to 150 ºC ([0029]). Since the polymer (A) is taught to have a melting peak temperature in terms of physical properties, it can be assumed that polymer (A) is crystalline resin. 
	The content of the monomer (a) constituting the polymer (A), based on the polymer (A), is preferably 30 to 99 weight%, and even more preferably from 39 to 98 weight%, from the viewpoint of low temperature fixability ([0038]). In view of low-temperature fixability and hot-offset resistance of the toner, the amount of the monomer (b) as a constituent monomer constituting the polymer (A) of the toner is preferably 1 to 70 weight%, and more preferably 2 to 61 weight%, based on the polymer (A) ([0038]). In view of low-temperature fixability, the amount of the monomer (c) as a constituent monomer constituting the polymer (A) is preferably 0.1 to 69 weight%, and more preferably 0.1 to 59 weight%, based on the polymer (A) ([0038]). The toner binder may also contain other polymers different from the polymer (A) ([0042]).  
Koshima teaches that the loss elastic modulus G” at 353 K G”(353 K) is preferably 4.0E+02 Pa to 3.0E+05 Pa, and more preferably 4.0E+02 Pa to 1.0E+0.5 Pa, from the viewpoint of toner fixability ([0043]). At 4.0E+02 Pa or more, the toner has good fixability, and at 3.0E+05 Pa or less, the toner is sufficiently bonded to the paper when fixed thereto ([0043]). The storage elastic modulus G’ at 380 K G’(380 K) is preferably 6.0E+02 Pa or more, and more preferably 1.0E+04 Pa or more, in view of hot-offset resistance ([0043]). The storage modulus G’ and loss modulus G” of the toner binder can be adjusted to fall within the preferred ranges by adjusting the molecular weight of the polymer (A) and the compositions of the constituent monomers ([0043]).
Koshima does not teach the complex elastic modulus (G*) of the toner at 30 ºC or 50 ºC, however, the G* of the toner of Koshima can be calculated using the teachings of the storage elastic modulus (G’) and the loss elastic modulus (G”) as previously discussed. According to the Complex Modulus ScienceDirect NPL, the relationship between G’, G” and G* depend on the phase angle (δ) and is shown as follows:
G’ = G* cos(δ)
G” = G* sin(δ)
These two equations can be manipulated to solve for G* by diving G’ by cos(δ) and G” by sin(δ):
                
                    
                        
                            G
                        
                        
                            *
                        
                    
                    =
                    
                        
                            G
                            ’
                        
                        
                            c
                            o
                            s
                            (
                            δ
                            )
                        
                    
                    =
                     
                    
                        
                            G
                            "
                        
                        
                            s
                            i
                            n
                            (
                            δ
                            )
                        
                    
                
            
Next, the equation can be further simplified by simultaneously multiplying both sides of the equation by                         
                             
                            
                                
                                    s
                                    i
                                    n
                                    (
                                    δ
                                    )
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    1
                                
                                
                                    G
                                    ’
                                
                            
                        
                     :
                
                    
                        
                            G
                        
                        
                            *
                        
                    
                    =
                    
                        
                            s
                            i
                            n
                            (
                            δ
                            )
                        
                        
                            c
                            o
                            s
                            (
                            δ
                            )
                        
                    
                    =
                    t
                    a
                    n
                    
                        
                            δ
                        
                    
                    =
                     
                    
                        
                            G
                            "
                        
                        
                            G
                            ’
                        
                    
                
            
Therefore, the complex elastic modulus G* is equivalent to the tangent of the phase angle (δ), or also the loss elastic modulus G” divided by the storage elastic modulus G’.
Using toner binder B1 from Table 4 as an example, the storage modulus G’ (380 K) was found to be 6.9E+03 Pa and the loss modulus G” (353 K) was found to be 2.5E+03 Pa (Table 4). Therefore, a complex modulus of toner binder B1 can be calculated as being:
                
                    
                        
                            G
                        
                        
                            *
                        
                    
                    =
                    
                        
                            2.5
                            E
                            +
                            03
                             
                            P
                            a
                        
                        
                            6.9
                            E
                            +
                            03
                             
                            P
                            a
                        
                    
                    =
                    0.36
                
            

Although the G” and G’ values used to calculate G* were not taken at the claimed temperatures of 30 ºC or 50 ºC, G” and G’ values taken at other temperatures would exhibit a similar relationship when divided by one another, as the G” and G’ values of Koshima that were taken at 353 K and 380 K, respectfully. 
Alternatively, both the Applicant and Koshima utilize a similar toner production method ([0046] of Koshima, and [0063] of the instant specification) and also use similar monomers for the crystalline resin of the toner. For instance, toner particle 24 of Table 1 in the specification is comprised of 40.0 parts of behenyl acrylate as monomer (a), 40.0 parts of acrylonitrile as monomer (b), and 20.0 parts of styrene as the other monomer (Table 1 of the instant specification), while the toner of production example 1 in Koshima is comprised of 40 parts of behenyl acrylate as monomer (a), 30 parts of acrylonitrile as monomer (b), and 30 parts of vinylbenzene (styrene) as monomer (c) (Table 1 of Koshima). Therefore, the toner of Koshima would inherently exhibit physical properties derived from the crystalline resin that are the same as, or sufficiently similar to, the Applicant’s toner. Said physical properties include G*(30), G*(50), Tm, Tc and ΔH, as recited in claims 1 and 2. 
Koshima also does not teach the glass transition temperature of the polymer (A). However, Miyaake teaches a toner including a binder resin having a crystalline segment (A) and an amorphous segment (B) ([0034]). To maintain storage stability even under high humidity conditions without affecting low-temperature fixability, it is preferable that the glass transition temperature (Tg) is set to 40 ºC or more. Furthermore, Miyaake teaches that, to achieve a good balance between storage stability and low-temperature fixability, it is preferable that the Tg is set to 70 ºC or less ([0035]).
Furthermore, Koshima does not teach a monomer having the structure represented by formula (1) recited in claims 1 and 2, let alone that a monomer represented by formula (1) that is selected from the group consisting of vinyl benzoate, vinyl pivalate, and vinyl propionate. However, the use of said monomers are known in the art to improve storage stability. For instance, Tagami teaches an electrostatic charge developing toner containing a graft resin as a binder resin having excellent low-temperature moldability and excellent shelf life against softening when stored at high temperatures (Abstract). 
Tagami further teaches that it is known that, for improving a polymer in shelf life while maintaining its melt initiation temperature at a decreased temperature, a vinyl ester monomer having an aromatic ring introduced into its main chain (such as the claimed vinyl benzoate), or a vinyl ester monomer having a tert-butyl group (such as the claimed vinyl pivalate), is used to increase the heat absorption peak temperature (Col. 2, lines 6-11). While using an aromatic vinyl ester monomer is liable to cause a side reaction based on a radical reaction, a bulk polymerization of the aromatic vinyl ester monomer can be carried out to avert this (Col. 2, lines 15-17). Similarly, while using a vinyl ester monomer having a tert-butyl group has the problem of being expensive, a vinyl acetate monomer and a long-chain fatty acid can be converted to the vinyl ester monomer by an ester exchange reaction in an organic solvent in the presence of a catalyst to provide a less expensive option of obtaining said vinyl ester monomer (Col. 1, lines 64-67; Col. 2, lines 1-5). 
Tagami does not specify which type of polymers (crystalline or amorphous) may comprise the vinyl ester monomers. However, such vinyl ester monomers are known to be used in crystalline resins of toners. For instance, Aoki teaches a toner comprising a toner particle comprising a binder resin that comprises a crystalline resin (Abstract). The crystalline resin is a resin that has a structure in which high molecular weight molecular chains are regularly arranged. Such resin exhibits a clear endothermic peak (melting point) in DSC measurement. One of the crystalline resins may be exemplified by crystalline vinyl resins ([0037]). The crystalline vinyl resin may be comprised of, for example, vinyl esters, such as vinyl acetate, vinyl propionate, and vinyl benzoate ([0082]). 
As previously discussed, Koshima teaches that up to four different monomers (monomers (a), (b), (c), and (d)) may be used to comprise the crystalline polymer (A), as long as the monomer (a) is a (meth)acrylate having a chain hydrocarbon group having 18 to 36 carbon atoms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have introduced a vinyl ester monomer as one of the four monomers in the crystalline polymer (A) of Koshima, in order to improve the toner’s shelf life, while also maintaining its melt initiation temperature at a decreased temperature. In doing so, it is understood that the monomers of the crystalline polymer (A) of Koshima would satisfy the expression Q(a) – Q(c) recited in claim 9, since the monomers used in the crystalline polymer (A) of Koshima are similar to the monomers used in the crystalline resin of the Applicant, as discussed above. 















Conclusion











Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737        

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        12/13/2022